Citation Nr: 1719914	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  13-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to May 24, 2016, and an initial rating in excess of 10 percent beginning May 24, 2016, for a right knee disability.

2.  Entitlement to an initial compensable disability rating prior to May 24, 2016, and an initial rating in excess of 10 percent beginning May 24, 2016, for a left knee disability.


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served honorably on active duty from September 1999 to September 2003.  He had additional service from September 2003 to February 2004, from which he was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO granted service connection for right and left knee disabilities and assigned noncompensable ratings for each knee.  

In a June 2016 rating decision, the Appeals Management Center (AMC) in Washington, D.C., increased the Veteran's right and left knee ratings to 10 percent each, effective May 24, 2016.  

When this case was last before the Board in September 2016, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's right knee disability has manifested as painful motion; it has not manifested as limitation of flexion of the right leg to 30 degrees or less or limitation of extension of the right leg to 15 degrees or more.

2.  Throughout appeal, the Veteran's left knee disability has manifested as painful motion; it has not manifested as limitation of flexion of the left leg to 30 degrees or less or limitation of extension of the left leg to 15 degrees or more.

CONCLUSIONS OF LAW

1.  For the period prior to May 24, 2016, the criteria for an initial 10 percent rating for a right knee disability, but not higher, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes (DCs) 5256-5263 (2016).

2.  For the period prior to May 24, 2016, the criteria for an initial 10 percent rating for a left knee disability, but not higher, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, DCs 5256-5263 (2016).

3.  The criteria for an initial rating in excess of 10 percent for a right knee disability, for the period beginning May 24, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5256-5263 (2016).

4.  The criteria for an initial rating in excess of 10 percent for a left knee disability, for the period beginning May 24, 2016, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, DCs 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been identified by the Veteran.  The Veteran has also been afforded appropriate VA examinations in relation to his claims.  In addition, he was afforded the opportunity to testify at a hearing before a Veterans Law Judge, but declined.
 
The Veteran has not identified any outstanding evidence that could be obtained to further substantiate his claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the Veteran's claims.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's right and left knee disabilities are rated under 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Under DC 5260, a noncompensable rating is warranted for leg flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for leg extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  A 50 percent rating is warranted for extension limited to 45 degrees.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board notes that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

In a December 2010 statement, the Veteran's friend asserted that ever since he had known the Veteran, he had noticed how the Veteran's knee condition affected his ability to do the things he enjoyed doing.  He stated the Veteran could not stand for long periods without feeling discomfort in his knees, could not walk or run for too long, and experienced pain due to sudden movements.

The Veteran was afforded a VA examination in October 2011.  The examiner noted the Veteran's reports that he was experiencing pain and clicking in both knees, which increased with activity.  Regarding flare-ups, the Veteran reported pain increased with standing and walking.  Right and left knee flexion were each measured as 140 degrees or greater with no objective evidence of painful motion, and right and left knee extension were noted to have no limitation or objective evidence of painful motion.  Repetitive-use testing caused no additional limitation of range of motion.  The examiner indicated the Veteran had no tenderness or pain to palpation, had no joint instability or history of subluxation, and had no ankylosis.  The Veteran was noted to have bilateral sub-patella crepitus with motion.  It was further noted that imaging studies showed no arthritis.
 
In a May 2012 statement, the Veteran reported continuing constant pain in his knees.

The Veteran was afforded an additional VA examination in May 2016.  The examiner noted the Veteran's reports of weekly flare-ups due to the weather, and that he could not run and had to avoid kneeling and squatting and standing more than a few minutes.  He further reported trouble sleeping due to throbbing knee pain.  Range of motion testing showed right and left knee flexion was from 0 to 120 degrees, and extension was from 120 to 0 degrees.  The examiner noted flexion and extension both caused pain, and indicated there was evidence of pain with weight-bearing.  The Veteran was able to perform repetitive-use testing with no additional loss of range of motion in either knee.  The examiner indicated there was no ankylosis or history of recurrent subluxation, effusion, or lateral instability in either knee.  The examiner further indicated passive range of motion was unchanged from active range of motion. 

The Veteran was afforded an additional VA examination in October 2016.  The examiner noted the Veteran had pain under the patella and crepitus with range of motion and bending.  The examiner indicated the Veteran did not report flare-ups of his knee conditions, but that he had limited physical activity and was unable to run.  Range of motion testing showed right and left knee flexion were from 0 to 120 degrees, and right and left knee extension were from 120 to 0 degrees.  The examiner indicated there was no evidence of pain with weight-bearing, but there was objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing without any additional loss of range of motion.  He was noted to have normal strength in both knees, no muscle atrophy, no ankylosis, and no history of recurrent subluxation or lateral instability or effusion.

In a November 2016 addendum to his report, the VA examiner clarified that the Veteran's range of motion for both knees was unchanged during active versus passive motion, as well as with and without weight-bearing.  He reiterated flexion was from 0 to 120 degrees and extension was from 120 to 0 degrees.

Upon a review of the foregoing, the Board first notes that in the June 2016 rating decision referenced above, the AMC assigned 10 percent ratings for each of the Veteran's knees on the basis of painful joint motion pursuant to 38 C.F.R. § 4.59.  The AMC assigned an effective date of May 24, 2016, for the assigned ratings, the date of the VA examination discussed above.  However, upon a review of the record, the Board finds the evidence is at least in equipoise as to whether the Veteran had painful bilateral knee joint motion throughout the period of the claim.  Specifically, evidence of painful motion is found in the December 2010 and May 2012 lay statements, and the October 2011 VA examination report, all discussed above.  Accordingly, the Board finds 10 percent ratings are warranted based on painful joint motion for each of the Veteran's knees for the period prior to May 24, 2016.

However, upon a review of the foregoing and of the entire record, there is no evidence that flexion has been limited to 45 degrees or less, or that extension has been limited to 10 degrees or more in either of the Veteran's legs at any time during the period of the claims.  Accordingly, the Board finds initial ratings in excess of 10 percent are not warranted for the Veteran's right or left knee disabilities under DCs 5260 or 5261 at any time.  

The Board notes consideration has been given to assessing the Veteran's knee disabilities under alternate diagnostic codes applicable to the knees.  However, upon a thorough review, there is no medical evidence of ankylosis, recurrent subluxation or lateral instability, removed cartilage, or dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint.  As such, application of 38 C.F.R. § 4.71a, DCs 5256-5259 would not benefit the Veteran.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has determined the doctrine is inapplicable because a preponderance of the evidence weighs against the Veteran's claims.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to initial ratings other than those determined to be warranted herein.

The Board has considered whether a staged rating is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board has determined that 10 percent initial ratings, but not higher, are warranted for the Veteran's right and left knee disabilities throughout the period of the claims.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran has not contended that his right and left knee disabilities, alone, render him unable to obtain and maintain any substantially gainful employment.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 


ORDER

The Board having determined a 10 percent initial rating is warranted for the Veteran's right knee disability for the period prior to May 24, 2016, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

The Board having determined a 10 percent initial rating is warranted for the Veteran's left knee disability for the period prior to May 24, 2016, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.

An initial rating in excess of 10 percent for a right knee disability beginning May 24, 2016, is denied.

An initial rating in excess of 10 percent for a left knee disability beginning May 24, 2016, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


